Citation Nr: 1046096	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-31 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for a left knee disorder.

2.  Entitlement to service connection for left knee 
osteoarthritis, to include as secondary to the service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied reopening of service connection for a 
left knee disability.  

The Veteran testified at a Board hearing at the RO in July 2010 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 2003 RO rating decision denied service connection 
for a left knee disability, finding no current disability and no 
nexus to service; the Veteran did not file a timely notice of 
disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim of service connection for a left knee 
disability has been received since the August 2003 rating 
decision. 

3.  The Veteran has a current diagnosis of osteoarthritis of the 
left knee that is causally related to his service-connected 
residuals right knee meniscectomy status post total knee 
replacement.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection 
for a left knee disability became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); 
currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

2.  New and material evidence has been received since the August 
2003 denial of service connection for a left knee disability to 
reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

3.  Osteoarthritis of the left knee is proximately due to, and 
the result of, the Veteran's service-connected residuals of a 
right knee meniscectomy status post total knee replacement.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.302, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the Veteran of information and evidence necessary 
to substantiate a claim and redefined its duty to assist him in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2010).  Given the favorable disposition of the action here, the 
Board need not assess VA's compliance with the VCAA in the 
context of the issue of whether new and material evidence has 
been received to reopen the claim of service connection for left 
knee osteoarthritis.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, in this decision, the 
Board grants service connection for left knee osteoarthritis, 
which constitutes a complete grant of the underlying claim for 
compensation.  Therefore, no further discussion of VA's duties to 
notify and assist is necessary.

Reopening Service Connection for a Left Knee Disability

The claim to reopen service connection involves an underlying 
claim of service connection for a left knee disability.  
Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from a disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In this case, the RO denied service connection for a left knee 
disability in the August 2003 rating decision, finding that the 
record did not show a current diagnosed left knee disability and 
failed to relate any current left knee disability to the 
Veteran's active service or to the service-connected right knee 
disability.  The evidence of record at the time of the August 
2003 rating decision included service treatment records that were 
negative for complaints, findings, diagnosis, or treatment of 
left knee disability; VA treatment records that showed treatment 
for left knee complaints but no diagnosis of left knee 
disability; and an April 1993 VA examination report that reflects 
clinical findings of left knee joint space narrowing and 
degenerative changes, but no opinion relating the left knee 
disorder to service or a service-connected disability. 

In an August 2003 notification letter, the Veteran was informed 
of the decision to deny service connection for a left knee 
disorder.  Because the Veteran did not file a notice of 
disagreement regarding the August 2003 decision within one year 
from the date of the notification of the rating decision to 
appeal the denial of the claim, that decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

A request to reopen service connection for a left knee disorder 
was received by VA in April 2007.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence is 
presented or secured with respect to a claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance is 
"new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been received, the claim must be reopened and VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

Since the prior final August 2003 rating decision, VA and private 
treatment records show a diagnosis of osteoarthritis of the left 
knee.  Additionally, the Veteran submitted a statement from an 
orthopaedic doctor relating his current left knee osteoarthritis 
to his service-connected right knee disability.  

This evidence constitutes new evidence as it was not previously 
submitted to agency decisionmakers, is not cumulative or 
redundant of the evidence of record at the time of the August 
2003 prior final denial, and relates to unestablished facts of 
current disability of the left knee and nexus to a service-
connected disability that are necessary to substantiate the 
claim.  

Presuming the credibility of the evidence, the Board finds that 
the additional received since the August 2003 rating decision 
evidence raises a reasonable possibility of substantiating the 
claim for service connection for left knee disability.  The 
evidence provides a current diagnosis of left knee disability and 
suggests a relationship between the currently diagnosed 
osteoarthritis of the left knee and his service-connected right 
knee disability.  For these reasons, the Board finds that new and 
material evidence has been received to reopen service connection 
for a left knee disability, including as secondary to the 
service-connected right knee disability.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 



Service Connection for Osteoarthritis of the Left Knee

The issue before the Board involves a claim of entitlement to 
service connection for left knee disability.  The Veteran 
contends that his currently diagnosed osteoarthritis of the left 
knee was caused or aggravated by his service-connected right knee 
disability.  He contends that his left knee disability is due to 
the additional workload stress placed on the knee resulting from 
his right knee disability.

VA treatment records as well as private treatment records show a 
diagnosis of osteoarthritis of the left knee, which establishes 
current disability of the left knee.  The Veteran is currently 
service connected for residuals of a right knee meniscectomy 
status post total knee replacement at a 30 percent disability 
rating.  

On the question of whether the currently diagnosed left knee 
osteoarthritis is related to the service-connected right knee 
disability, the Veteran submitted an August 2010 opinion from a 
private orthopaedic physician that the severe osteoarthritis of 
his right knee has with all medical certainty, and a probability 
greater than 50 percent, put significant stress on the Veteran's 
left knee, resulting in severe osteoarthritis of the left knee.  
Prior to providing his opinion, the doctor supplied an accurate 
history of the Veteran's knee disabilities.  He also noted that 
he has treated the Veteran for bilateral knee arthritis, implying 
that a physical examination has been performed.

The Board notes that no negative evidence is of record.  At no 
point does the evidence suggest an alternate cause of the 
Veteran's left knee osteoarthritis.  Additionally, the positive 
nexus opinion was provided by an orthopaedic doctor, someone with 
specialized knowledge regarding arthritis and knee disabilities 
in general.  

Based upon the evidence cited above, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran's 
current diagnosis of osteoarthritis of the left knee was a direct 
result of the Veteran's service-connected 


right knee disability (residuals of a right knee meniscectomy 
status post total knee replacement).  For these reasons, the 
Board finds that service connection for left knee osteoarthritis, 
as secondary to the service-connected right knee disability, is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service 
connection for a left knee disability is reopened.

Service connection for osteoarthritis of the left knee, as 
secondary to residuals of service-connected right knee 
disability, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


